DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 21 April 2022. As directed by the amendment: claims 1, 2, 5, 13, 16, and 19 have been amended, claims 3 and 4 have been canceled. Thus claims 1-2, and 5-20 are presently pending in this application. Applicant’s amendments to the Claims and the Specification have overcome each objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 21 December 2021. However, the amendment has necessitated new rejections under 35 U.S.C. 112(b) as described further below. 
	The examiner agrees that a fastener, while covering a broad class of structures, has a generally understood meaning in the art. The examiner notes MPEP 2181 I. A. recites:
“If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f)  will not apply.”
Therefore, the examiner has removed the interpretation under 35 U.S.C. 112(f) of claim language referring to fasteners.
Response to Arguments
	Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive. 
	Applicant argues on pages 14 and 15 of REMARKS/ARGUMENTS that the device of Weaver cannot be combined with the opening of Wu because placing an opening on the front side of Weaver would simply expose the pouch but the healthcare provider would still  not be able to access the line. The examiner respectfully disagrees. The position of the examiner is that by incorporating an opening as taught by Wu, the line extending from the side openings of the pouch of Weaver could be pulled through the opening. The examiner has annotated a Figure to show how the opening could be incorporated. 

    PNG
    media_image1.png
    592
    882
    media_image1.png
    Greyscale

In this example, the capped end 16 or the free end 14 of the line of Weaver could be pulled through the opening of Wu.
	Applicant argues on page 15 that the rational for modifying Weaver according to Wu is a teaching from Wu that is not applicable to Weaver. Applicant argues that the garment of Weaver is wrapped tightly around the patient’s body such that the pouch could not be easily moved to expose the patient’s skin to provide access for introducing medical equipment through the opening. The examiner respectfully disagrees that the motivation is not applicable. The examiner notes Wu teaches an embodiment (Fig 8) where the opening is covered by a interior flap (810) to prevent skin irritation from the fastener. The pouch of Weaver would function in the same way as the flap. Additionally, there is no indication that the pouch would need to be pulled or moved when introducing medical equipment through the opening. For example the zippered opening could be opened by pulling the bottom portion of the opening out, allowing medical equipment to be introduced, while allowing the top portion of the opening to remain in place keeping the pouch in place.	
	The examiner respectfully disagrees with the characterization of the Examiner’s Interview as described on page 16. The examiner did not suggest further characterizing the opening for the channel on the shoulder strap as extending the full length of the channel. The examiner refers to the Examiner Interview Summary mailed 15 April 2022. While the examiner indicated that further characterizing the length of the opening could overcome the rejection, the examiner cautioned against amending to further characterize the opening for the channel on the shoulder strap as extending the full length of the channel as there may not be written description for such an amendment. The examiner notes the claims have not been amended as described to recite the opening for the channel on the shoulder strap as extending the full length of the channel, therefore a written description rejection has not been made. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the opening 150 as described in the specification.  The element 150 appears to be pointing to a lateral edge in Fig 6, however, it does not show the opening it is described as pointing to.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[0046] line 5, recites “placed back into the line 126”, this should instead be “placed back into the line trap 126”.  
Appropriate correction is required.
Double Patenting
	Applicant is advised that should claim 5 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Similarly claims 7 and 12 are also duplicates. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 1 recites the limitation ”wherein the opening and the third fastener extend the length of the channel” in the last line. It is unclear which of the openings is being referred to because antecedent basis is given in claim 1 for three different openings: a first opening, a second opening, and an opening of the channel.  
Regarding the recitations in claims 1, 5, 6, 9, 11, and 19 of “an opening of the channel” and “the opening on the body strap”, the examiner recommends describing the separate openings with first, second, third, fourth, etc. to be consistent with terminology throughout the claims and to clarify that a separate opening is being claimed while specifying which opening is being referred to. 
Claim 8 recites the limitation ”wherein the first shoulder strap,” however, this limitation does not appear to have a purpose in the claim, the examiner recommends removing this recitation or incorporating it into the rest of the claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “a first shoulder strap of the pair of shoulder straps defines a channel having an inlet and an opening, the inlet adjacent to the body strap.” However, claim 2 already provides antecedent basis for “a first should strap of the pair of shoulder straps”, “a channel”, “an inlet” and first, second, third and fourth openings. For the purpose of examination claim 5 is interpreted as “ the first shoulder strap of the pair of shoulder straps defines the channel having the inlet and the fourth opening, the inlet adjacent to the body strap.”
Claim 7 recites the limitations “wherein the channel further comprises a fastener to open and close the channel.” However, claim 2 already provides antecedent basis for “a fastener”, specifically describing the fastener as a first fastener. It is unclear if the fastener of claim 7 is intended to be an additional fastener to the first fastener. For the purpose of examination, the limitations of claim 7 are interpreted to be “wherein the channel further comprises the first fastener to open and close the channel.”  
Claim 9 recites the limitations “wherein at least a first shoulder strap of the pair of shoulder straps defines a channel having an inlet and an opening, the inlet adjacent to the body strap.” However, claim 2 already provides antecedent basis for “a first shoulder strap of the pair of shoulder straps”, “a channel”, “an inlet”, and first, second, third and fourth openings. For the purpose of examination, claim 9 is interpreted as “wherein at least the first shoulder strap of the pair of shoulder straps defines the channel having the inlet and the fourth opening, the inlet adjacent to the body strap.”
Claim 12 recites the limitations “wherein the channel further comprises a fastener to open and close the channel.” However, claim 2 already provides antecedent basis for “a fastener”, specifically describing the fastener as a first fastener. It is unclear if the fastener of claim 12 is intended to be an additional fastener to the first fastener. For the purpose of examination, the limitations of claim 12 are interpreted to be “wherein the channel further comprises the first fastener to open and close the channel.”  
Claim 13 recites the limitations “further comprising a loop positioned in between the second opening of the line trap and an inlet of the channel.” However, claim 2 already provides antecedent basis for “an inlet”. For the purpose of examination, claim 13 is interpreted as “further comprising a loop positioned in between the second opening of the line trap and the inlet of the channel.”
Claims 6-8 and 10-12 are rejected as being dependent on a rejected claim.
The examiner notes that most of the claims dependent on claim 2 recite limitations already provided in claim 2 and recommends reviewing each dependent claim to ensure claim limitations are not being unnecessarily duplicated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following annotated Figures are referred to in the rejections below:

    PNG
    media_image1.png
    592
    882
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    1244
    media_image2.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US 6,206,854 B1) in view of Kagan et al. (US 5,755,698 A), Wu (US 2017/0006937 A1), Rice (US 2015/0113701 A1), and Suttman et al. (US 10,548,361 B1).
	Regarding claim 1, Weaver discloses a garment (“catheter-retaining garment 10” of Fig. 1-5), comprising: a) a body strap (“flexible band member 18” of Fig. 1-3), comprising (i) a first lateral side (“first end portion 26” of Fig. 4), (ii) a second lateral side (“second end portion 28” of Fig. 4) opposite the first lateral side (see Fig. 4 illustrating how the second lateral side is opposite the first lateral side), (iii) a top side (See top side of annotated Fig 4 above) adjacent to the first lateral side and the second lateral side (See annotated Fig. 4 above illustrating how the top side is disposed in between and adjacent to both the first lateral side and the second lateral side), and (iv) a bottom side (See bottom side of annotated Fig 4 above) opposite the top side (See annotated Fig. 4 above illustrating how the top side and the bottom side are disposed opposite one another), and adjacent to the first lateral side and the second lateral side (See annotated Fig. 4 above illustrating how the bottom side is disposed in between and adjacent to both the first lateral side and the second lateral side), (v) an exterior side (“outer surface 36” of Fig. 1-3)  defined by the first lateral side, second lateral side, top side, and bottom side (see Fig. 1-2 illustrating how the exterior side is defined by all four sides), (vi) an interior side (“inner surface 38” of Fig. 4) opposite the exterior side (see Fig. 1 and Fig. 4 illustrating how the interior side and the exterior side are opposite one another and face opposing directions) and defined by the first lateral side, second lateral side, top side, and bottom side (See Fig. 1-2 illustrating how the interior side is defined by all four sides), (vii) a first fastener (fastening means 30” of Fig. 4, see Col. 5, lines 38-41 illustrating how the first fastener comprises a “hook and loop” structure) for connecting the first lateral side (26) and the second lateral side (28, see Col. 5, lines 38-41), (viii) a line trap (“elongated pouch 40” of Fig. 1-5) connected to the interior side (38, see Fig. 4 illustrating how the line trap is connected to the interior side) and defining at least one pocket in between the line trap (40) and the interior side (38, see Fig. 5 illustrating the line trap defining a pocket through which “external tubing portion 12” extends and further note how this pocket is between the line trap and the interior side), (ix) a flap (“longitudinal free edges 46,48” of Fig. 4-5) on the interior side (38, see Fig. 4 illustrating the lining being positioned on the interior side) attached along the top side of the body strap (See annotated Fig 4 above, the flaps 46 and 48 are sewn to the body strap along the top side) and overlapping on the at least one pocket (see Fig. 5 illustrating how the lining defines the top of the pocket and, therefore, overlaps on the at least one pocket), (xii) wherein the line trap (40) and the interior side (38) define a second opening (“first opened end 42” of Fig. 1-4, and see Fig. 4 illustrating how the second opening is positioned on the interior side of the body strap and formed by the line trap such that the second opening is defined by both the line trap and the interior side) to access the at least one pocket between the line trap (40) and the interior side (38, see Fig. 4-5 illustrating how the pocket in which “external tubing portion 12” resides can be access through the second opening); and b) a pair of shoulder straps (“shoulder straps 18a and 18b” of Fig. 1-4). 
	Weaver does not, however, disclose (x) wherein the body strap comprises elastic material and (xi) wherein the body strap comprises a first opening to access the interior side from the exterior side, the first opening having a second fastener to close the first opening. Additionally, Weaver does not teach wherein at least a first shoulder strap of the pair of shoulder straps defines a channel having an opening, the channel defining a length, the first shoulder strap comprising a third fastener to close the opening of the channel, wherein the channel further defines an inlet positioned on the interior side of the body strap, wherein the opening and the third fastener extend the length of the channel.  
	In the same field of endeavor, Kagan et al. teaches a garment (“harness 10” of Fig. 1), comprising a body strap (“fabric belt” 20 of Fig. 1), wherein the body strap comprises elastic material (see Col. 5, lines 16-24 indicating how, “A reasonably comfortable, elastic or elasticized primarily cotton material, or equally desirable alternative, of the desired solid color or with a desired pattern of color(s) and or design(s) is preferred”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Weaver such that the body strap comprises the elastic material taught by Kagan et al. Such a modification would be advantageous because the elastic material is non-irritating to the skin of most adults, children and infants and ensures a snug fit (see Col. 5, lines 16-24 of Kagan et al.). 
	In the same field of endeavor, Wu teaches a garment (“A medical garment top 100” of Fig. 1) comprising an exterior side (see Fig. 1 illustrating the exterior side of the garment) and an interior side (see Fig. 1 and note how the garment comprises an interior side which is opposite the exterior side), wherein the garment (100) comprises an opening (“elongated passageway 102” of Fig. 1) to access the interior side from the exterior side (see Fig. 1 illustrating how the opening facilitates access to the interior side from the exterior side), the opening having a fastener (“zipper tab 106” and “zipper chains 108” of Fig. 1, see [0019], lines 1-9 illustrating how the fastener comprises a “zipper” structure) to close the opening (102, see Fig. 1 illustrating how the fastener closes the opening). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of modified Weaver such that the garment comprises a first opening to access the interior side from the exterior side which corresponds to the opening taught by Wu and further comprises a second fastener to close the first opening corresponding to the fastener taught by Wu; wherein the third opening is positioned on the front of the body strap and extends horizontally as further taught by Wu. Such a modification would be advantageous because it provides a means for introducing medical equipment through the opening (e.g., introducing and applying EKG wires on the patient’s torso) (see [0005], lines 1-11 of Wu). 
	In the same field of endeavor, Rice teaches a garment (“medical gown 400” of Fig. 4), comprising: a line trap (“internal band 402” of Fig. 4), the line trap defining a space (see [0017], lines 1-3 and [0012] indicating how the internal band corresponds to a sleeve for housing medical tubing and not how, therefore, “internal band 402” defines a space), a first opening (see Fig. 4 illustrating how the left-side of the line trap defines a first opening directly beneath “access point 406(1)”), and a second opening (see Fig. 4 illustrating how the right-side of the line trap defines a second opening directly beneath “access point 406(6)”). Rice further teaches the garment comprising two channels (“vertical internal band 404(1)” and “vertical internal band 404(2)” of Fig. 4) which run vertically throughout the garment (400, see Fig. 4) and define a length (see Fig. 4 illustrating how each channel defines a vertical length), each channel (404(1)/404(2)) having an inlet (“access point 406(1)” and “access point 406(6)” of Fig. 4, respectively) and an opening (“access point 406(3)” and “access point 406(4)” of Fig. 4, respectively), the inlet (406(1)/406(6)) adjacent to the line trap (402, see Fig. 4 illustrating how the inlet of each channel is adjacent to the line trap), wherein the opening extends the length of the channel (See Fig 4, openings 406(3) and 406(4) extend along a portion of the full length of channels 404(1) and 404(2), thus each opening extends the length of the channel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of modified Weaver such that each of the vertically oriented shoulder straps of Weaver define the channel having an inlet and an opening wherein the opening extends the length of the channel as taught by Rice; the inlet positioned at the start of the vertical shoulder strap as illustrated in Examiner’s annotated Fig. 2 above and, therefore, adjacent to the body strap and positioned on the interior side of the body strap from directly from above the top side of the body strap. Such a modification would be advantageous because the vertically oriented channels can be used in conjunction a horizontally oriented line trap (see [0011], lines 3-5 of Rice) and the vertically oriented channels can be used to house various medical tubing (see [0011], lines 7-9 of Rice). Furthermore, Rice teaches that the vertical channel may be fabricated as part of the garment (see [0012], lines 1-3 of Rice) and one of ordinary skill in the art would recognize that incorporating the vertical channels taught by Rice into the vertical shoulder straps of modified Weaver as part of the shoulder straps would generate the same predictable result of housing various medical tubing in the same manner. Finally, Rice teaches that retaining tubing is beneficial to prevent it from being removed by the patient (see [0001], lines 5-13 of Rice) and having vertical bands which provide access to the tube over the shoulder makes the tubing more secure and having various bands allows for different treatments, i.e. oxygen therapy, to be accommodated (see [0035], lines 8-15 and see [0036] of Rice). 
Suttman et al. teaches a shoulder strap (“shoulder strap 110-1” of Fig. 1), wherein the shoulder strap (110-1) defines a channel (“first conduit 120-1” and “technology chamber 115-1” of Fig. 1) having an inlet (“portal 150-2” of Fig. 1), an opening (see Fig. 1 illustrating how “closure 130-1” is positioned on an opening and see Col. 7, lines 1-7 indicating how “closure 130-1” may be used to open the opening or close the opening), and a fastener (“closure 130-1” of Fig. 1, see Col. 7, lines 5-7 indicating how, “Closure 130 may comprise a zipper”) to close the opening of the channel (120-1/115-1, see Col. 7, lines 1-7 indicating how the fastener may be used to open and close the opening of the channel in order to similarly open and close the channel itself) wherein the opening and the fastener extend the length of the channel (See Fig 1, the opening and the fastener 130-1 extends along a portion of the full length of channel 120-1 and 115-1, thus the opening extends the length of the channel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of modified Weaver such that the opening of the channel comprises a third fastener corresponding to the fastener taught by Suttman et al. to close the opening of the channel. Suttman et al. teaches that the fastener can be positioned on an external portion of the shoulder strap (see Col. 7, lines 7-9 of Suttman et al.) which corresponds to the position of the opening on the external portion of the shoulder strap taught by modified Weaver (see Fig. 4 of Rice and Examiner’s annotated Fig. 2 above illustrating the opening on the external portion of the shoulder strap). Additionally, Wu teaches that the use of zippers as a fastener were known for use in medical garments (see Fig. 1 of Wu) prior to the effective filling date of the claimed invention and Suttman et al. teaches the implementation of zippers on shoulder straps which may correspond to the shoulder straps comprising a channel for routing lines which are taught by modified Weaver. Furthermore, Rice teaches that the size of the opening may be changed (see [0020], lines 3-5 of Rice) and one of ordinary skill in the art would, therefore, recognize that the size of the opening of modified Weaver could be adjusted to accommodate the fastener taught by Suttman et al. in order to achieve the functionality of closing the opening as taught by Suttman et al. (see Col. 7, lines 1-7 of Suttman et al.).
Claims 2, 5-12, 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US 6,206,854 B1) in view of Wu (US 2017/0006937 A1), Rice (US 2015/0113701 A1), and Suttman et al. (US 10,548,361 B1).
Regarding claim 2, Weaver discloses a garment (“catheter-retaining garment 10” of Fig. 1-5), comprising: a) a body strap (“flexible band member 18” of Fig. 1-3), comprising an exterior side (“outer surface 36” of Fig. 1-3) and an interior side (“inner surface 38” of Fig. 4); b) a line trap (“elongated pouch 40” of Fig. 1-5) connected to the interior side (38) of the body strap (18, see Fig. 4 illustrating how the line trap is connected to the interior side) and defining a space in between the line trap and the interior side of the body strap (see Fig. 5 illustrating how the line trap defines a space in between the line trap and the interior side and further note how “external tubing portion 12” is disposed within this space), the line trap (40) defining a first opening (“opened end 44” of Fig. 2) and a second opening (“opened end 42” of Fig. 2), the first and second openings (44/42) configured to access the space in between the line trap (40) and the interior side (38, see Fig. 2 and 5 illustrating how the first and second openings allow the “external tubing portion 12” to access the space in between the line trap and the interior side); and c) a pair of shoulder straps (“shoulder straps 18a and 18b” of Fig. 1-4).
	However, Weaver fails to disclose wherein the body strap comprises a third opening through the exterior side to the interior side to access the space in between the line trap and the interior side; and wherein at least a first shoulder strap of the pair of shoulder straps defines a channel having a fourth opening, the channel defining a length, the first shoulder strap comprising a first fastener to close the fourth opening, wherein the channel further defines an inlet positioned on the interior side of the body strap.  
	In the same field of endeavor, Wu teaches a garment (“A medical garment top 100” of Fig. 1) comprising an exterior side (see Fig. 1 illustrating the exterior side of the garment) and an interior side (see Fig. 1 and note how the garment comprises an interior side which is opposite the exterior side), wherein the garment (100) comprises an opening (“elongated passageway 102” of Fig. 1) through the exterior side to the interior side (see Fig. 1 illustrating how the opening extends from the exterior side and to the interior side). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Weaver such that the garment comprises a third opening through the exterior side to the interior side which corresponds to the opening taught by Wu; wherein the third opening is positioned on the front of the body strap and extends horizontally as further taught by Wu. Such a modification would be advantageous because it provides a means for introducing medical equipment through the opening (e.g., introducing and applying EKG wires on the patient’s torso) (see [0005], lines 1-11 of Wu). Weaver in view of Wu further teaches wherein the third opening is positioned on the body strap (18) to access the space in between the line trap (40) and the interior side (38, see Fig. 1-4 illustrating how positioning the third opening on the front of the body strap such that the third opening extends horizontally as described above and as is taught by Wu further provides wherein the third opening is positioned on the body strap and allows access to the space in between the line trap and the interior side through access to “opened end 44” and “opened end 42” See annotated Fig. 2 above, the examiner has incorporated the zipper of Wu into the body strap of Weaver to show how the device of Weaver could be modified).
	In the same field of endeavor, Rice teaches a garment (“medical gown 400” of Fig. 4), comprising: at least a first shoulder strap of the pair of shoulder straps defines a channel (“vertical internal band 404(1)” of Fig. 4) having a fourth opening (“access point 406(3)” of Fig. 4), the channel defining a length (See the length of band 404(1) extending vertically through the garment from the line trap 402 to the shoulder Fig. 4), wherein the channel further defines an inlet ([0034] “the hollow internal portion of each vertical internal bands 404(1) and 404(2) may be connected to the hollow internal portions of horizontal internal band 402” the connection of the hollow internal portions is the channel inlet) positioned on the interior side of the body strap (because the internal bands 404(1) and 402 are on the interior side of the body strap, the connection of the hollow portions would also be on the interior side of the body strap). It would have been obvious to one of ordinary skill at the time of effective filing to have modified the garment of Weaver such that each of the vertically oriented shoulder straps of Weaver define the channel having an inlet and an opening as taught by Rice; the inlet positioned at the start of the vertical shoulder strap as illustrated in Examiner’s annotated Fig. 2 above. Such a modification would be advantageous because the vertically oriented channels can be used in conjunction a horizontally oriented line trap (see [0011], lines 3-5 of Rice) and the vertically oriented channels can be used to house various medical tubing (see [0011], lines 7-9 of Rice). Furthermore, Rice teaches that the vertical channel may be fabricated as part of the garment (see [0012], lines 1-3 of Rice) and one of ordinary skill in the art would recognize that incorporating the vertical channels taught by Rice into the vertical shoulder straps of Weaver as part of the shoulder straps would generate the same predictable result of housing various medical tubing in the same manner. Finally, Rice teaches that retaining tubing is beneficial to prevent it from being removed by the patient (see [0001], lines 5-13 of Rice) and having vertical bands which provide access to the tube over the should makes the tubing more secure and having various bands allows for different treatments, i.e. oxygen therapy, to be accommodated (see [0035], lines 8-15 and see [0036] of Rice).
Suttman et al. teaches a shoulder strap (“shoulder strap 110-1” of Fig. 1), wherein the shoulder strap (110-1) defines a channel (“first conduit 120-1” and “technology chamber 115-1” of Fig. 1) having an inlet (“portal 150-2” of Fig. 1), an opening (see Fig. 1 illustrating how “closure 130-1” is positioned on an opening and see Col. 7, lines 1-7 indicating how “closure 130-1” may be used to open the opening or close the opening), and a fastener (“closure 130-1” of Fig. 1, see Col. 7, lines 5-7 indicating how, “Closure 130 may comprise a zipper”) to close the opening of the channel (120-1/115-1, see Col. 7, lines 1-7 indicating how the fastener may be used to open and close the opening of the channel in order to similarly open and close the channel itself). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of modified Weaver such that the fourth opening comprises a first fastener corresponding to the fastener taught by Suttman et al.. Suttman et al. teaches that the fastener can be positioned on an external portion of the shoulder strap (see Col. 7, lines 7-9 of Suttman et al.) which corresponds to the position of the opening on the external portion of the shoulder strap taught by modified Weaver (see Fig. 4 of Rice and Examiner’s annotated Fig. 2 above illustrating the opening on the external portion of the shoulder strap). Additionally, Wu teaches that the use of zippers as a fastener were known for use in medical garments (see Fig. 1 of Wu) prior to the effective filling date of the claimed invention and Suttman et al. teaches the implementation of zippers on shoulder straps which may correspond to the shoulder straps comprising a channel for routing lines which are taught by modified Weaver. Furthermore, Rice teaches that the size of the opening may be changed (see [0020], lines 3-5 of Rice) and one of ordinary skill in the art would, therefore, recognize that the size of the opening of modified Weaver could be adjusted to accommodate the fastener taught by Suttman et al. in order to achieve the functionality of closing the opening as taught by Suttman et al. (see Col. 7, lines 1-7 of Suttman et al.).
Regarding claim 5, modified Weaver teaches the garment of claim 2. Modified Weaver further teaches wherein at least a first shoulder strap (Weaver- 18a of Fig. 1-4) of the pair of shoulder straps (Weaver- “shoulder straps 18a and 18b” of Fig. 1-4) defines a channel (Rice- “vertical internal band 404(1)” of Fig. 4) having an inlet (Rice- [0034] “the hollow internal portion of each vertical internal bands 404(1) and 404(2) may be connected to the hollow internal portions of horizontal internal band 402” the connection of the hollow internal portions is the channel inlet) and an opening (Rice- “access point 406(3)” of Fig. 4), the inlet adjacent to the body strap (Rice- See Fig 4 how the connection point where the hollow internal portions of the bands 404(1) and 402 connect is adjacent to each of the bands).
Regarding claim 6, modified Weaver teaches the garment of claim 5. Modified Weaver further teaches wherein the opening of the channel (Rice- “access point 406(3)” of Fig. 4) is positioned at an apex of the first shoulder strap (Rice- See Fig. 4, [0035] “substantially near the collar of medical gown”).
Regarding claim 7, modified Weaver teaches the garment of claim 5. Modified Weaver further teaches wherein the channel further comprises a fastener to open and close the channel (See the fastener taught by Suttman et al. as applied in the rejection of claim 2. The zipper of Suttman et al. is fully capable of both opening and closing).
Regarding claim 8, modified Weaver teaches the garment of claim 5. Modified Weaver further teaches wherein the first shoulder strap (Weaver- 18a), wherein the inlet of the channel (Rice- the connection point where the hollow internal portions of the bands 404(1) and 402 connect Fig. 4) is on the interior side adjacent to the first or second opening of the line trap (Weaver-openings 42 and 44) (see Fig. 2 above illustrating how the inlet of modified Weaver is adjacent to the first opening in the case of “shoulder strap 18a” and adjacent to the second opening in the case of “shoulder strap 18b”). 
Regarding claim 9, modified Weaver teaches the garment of claim 2. Modified Weaver further teaches wherein at least a first shoulder strap (Weaver- 18a of Fig. 1-4) of the pair of shoulder straps (Weaver- “shoulder straps 18a and 18b” of Fig. 1-4) defines a channel (Rice- “vertical internal band 404(1)” of Fig. 4) having an inlet (Rice- [0034] “the hollow internal portion of each vertical internal bands 404(1) and 404(2) may be connected to the hollow internal portions of horizontal internal band 402” the connection of the hollow internal portions is the channel inlet) and an opening (Rice- “access point 406(3)” of Fig. 4), the inlet adjacent to the body strap (Rice- See Fig 4 how the connection point where the hollow internal portions of the bands 404(1) and 402 connect is adjacent to each of the bands).
Regarding claim 10, modified Weaver teaches the garment of claim 9. Modified Weaver further teaches wherein the inlet (Rice- [0034] “the hollow internal portion of each vertical internal bands 404(1) and 404(2) may be connected to the hollow internal portions of horizontal internal band 402” the connection of the hollow internal portions is the channel inlet) is positioned on the interior side (Rice- because the internal bands 404(1) and 402 are on the interior side of the body strap, the connection of the hollow portions would also be on the interior side of the body strap) adjacent to the first or second opening (Weaver-openings 42 and 44) of the line trap (see Fig. 2 above illustrating how the inlet of modified Weaver is adjacent to the first opening in the case of “shoulder strap 18a” and adjacent to the second opening in the case of “shoulder strap 18b”).
Regarding claim 11, modified Weaver teaches the garment of claim 10. Modified Weaver further teaches wherein the opening of the channel (Rice- “access point 406(3)” of Fig. 4) is positioned at an apex of the first shoulder strap (Rice- See Fig. 4, [0035] “substantially near the collar of medical gown”).
Regarding claim 12, modified Weaver teaches the garment of claim 9. Modified Weaver further teaches wherein the channel further comprises a fastener to open and close the channel (See the fastener taught by Suttman et al. as applied in the rejection of claim 2. The zipper of Suttman et al. is fully capable of both opening and closing).
Regarding claim 14, modified Weaver discloses the garment of claim 2. Modified Weaver further discloses the garment comprising a lining (“longitudinal free edges 46,48” of Fig. 4-5, see Fig. 4-5 illustrating how “longitudinal free edges 46, 48” are folded over one another and help line the top portion of the line trap such that “longitudinal free edges 46, 48” correspond to a lining) on the interior side (38) of the body strap (18, see Fig. 4 illustrating the lining on the interior side).
Regarding claim 15, modified Weaver discloses the garment of claim 14 and further discloses wherein the lining (46, 48) is a padding (see Fig. 5 illustrating how the “longitudinal free edges 46, 48” are folded over one another to form a padding along the top of the line trap).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US 6,206,854 B1) in view of Wu (US 2017/0006937 A1), Rice (US 2015/0113701 A1), and Suttman et al. (US 10,548,361 B1) and Ortega Astor (US 2010/0205720 A1).
Regarding claim 13, modified Weaver teaches the garment of claim 9. However, modified Weaver fails to teach the garment further comprising a loop positioned in between the second opening of the line trap and the inlet of the channel. 
	In the same field of endeavor, Ortega Astor teaches a garment (“hospital garment or out-patient garment 200” of Fig. 2), comprising a line trap (“supporting structure 230” of Fig. 2) connected to the interior side (“inner layer 210” of Fig. 2) of the garment (200) and a loop (“loop 270” of Fig. 2) positioned above the line trap (230, see Fig. 2 illustrating two loops positioned vertically above the line trap). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of modified Weaver such that the garment further comprises the loop taught by Ortega Astor positioned on the interior side of the body strap and above the line trap such that the loop is positioned between the second opening of the line trap and the inlet of the channel along a vertical axis. Such a modification would be advantageous because it facilitates the holding of medical lines in place and prevents undesirable shifting during movement (see [0018], lines 15-18 of Ortega Astor). Furthermore, one of ordinary skill in the art would recognize that positioning the loop between the second opening of the line trap and the inlet of the channel in the manner described herein would generate the predictable result of holding the medical line in place at this location in substantially the same manner as that which is taught by Ortega Astor (see Fig. 2 and [0018], lines 15-18 of Astor). 
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US 6,206,854 B1) in view of Wu (US 2017/0006937 A1), and Rice (US 2015/0113701 A1).
	Regarding claim 16, Weaver discloses a method for protecting a line (“flexible external tubing portion 12” of Fig. 1) emerging from a body of a user (see Col. 5, lines 18-28), comprising: a) inserting a free end (“free end 14” of Fig. 2) of the line (12) into a pocket (see Fig. 1-2 and Fig. 5 illustrating how the free end is inserted into a pocket) defined by a line trap (“elongated pouch 40” of Fig. 1-5) and an interior side (“inner surface 38” of Fig. 4, see Fig. 4-5 illustrating how the pocket is formed by the line trap and how the pocket is attached to the interior side of the body strap such that the pocket is defined by both the line trap and the interior side) of a body strap (“flexible band member 18” of Fig. 1-4) of a garment (“catheter-retaining garment 10” of Fig. 1-4); b) extracting the free end (14) of the line (12) from the pocket (see Fig. 4 illustrating how the free end is extracted from the pocket through the opening “first opened end 42” of Fig. 1-4)); and d) fastening the body strap (18) on the user (see Fig. 1 illustrating the body strap on the user), whereby the line (12) is protected and inaccessible to the user (see Fig. 1 illustrating how the line is completely covered by the body strap and note how, therefore, the line is protected and inaccessible to the user). Weaver does not, however, disclose wherein the body strap comprises an opening to access the pocket from an exterior side of the body strap; the method comprising c) routing the free end of the line through a channel defined in a shoulder strap of the garment.
	In the same field of endeavor, Wu teaches a garment (“A medical garment top 100” of Fig. 1) comprising an exterior side (see Fig. 1 illustrating the exterior side of the garment) and an interior side (see Fig. 1 and note how the garment comprises an interior side which is opposite the exterior side), wherein the garment (100) comprises an opening (“elongated passageway 102” of Fig. 1) to access the interior side from the exterior side (see Fig. 1 illustrating how the opening facilitates access to the interior side from the exterior side), the opening having a fastener (“zipper tab 106” and “zipper chains 108” of Fig. 1, see [0019], lines 1-9 illustrating how the fastener comprises a “zipper” structure) to close the opening (102, see Fig. 1 illustrating how the fastener closes the opening). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Weaver such that the garment comprises a first opening to access the interior side from the exterior side which corresponds to the opening taught by Wu; wherein the opening is positioned on the front of the body strap and extends horizontally as further taught by Wu. Such a modification would result in an opening on the device of Weaver to access the pocket from an exterior side of the body strap (38, see Fig. 1-4 illustrating how positioning the third opening on the front of the body strap such that the third opening extends horizontally as described above and as is taught by Wu further provides wherein the third opening is positioned on the body strap and allows access to the space in between the line trap and the interior side through access to “opened end 44” and “opened end 42” See annotated Fig 2 above, the examiner has incorporated the zipper of Wu into the body strap of Weaver to show how the device of Weaver could be modified). Such a modification would be advantageous because it provides a means for introducing medical equipment through the opening (e.g., introducing and applying EKG wires on the patient’s torso) (see [0005], lines 1-11 of Wu). 
In the same field of endeavor, Rice teaches a garment (“medical gown 400” of Fig. 4), comprising: a line trap (“internal band 402” of Fig. 4), the line trap defining a space (see [0017], lines 1-3 and [0012] indicating how the internal band corresponds to a sleeve for housing medical tubing and not how, therefore, “internal band 402” defines a space), a first opening (see Fig. 4 illustrating how the left-side of the line trap defines a first opening directly beneath “access point 406(1)”), and a second opening (see Fig. 4 illustrating how the right-side of the line trap defines a second opening directly beneath “access point 406(6)”). Rice further teaches the garment comprising two channels (“vertical internal band 404(1)” and “vertical internal band 404(2)” of Fig. 4) which run vertically throughout the garment (400, see Fig. 4), each channel (404(1)/404(2)) having an inlet (“access point 406(1)” and “access point 406(6)” of Fig. 4, respectively) and an opening (“access point 406(3)” and “access point 406(4)” of Fig. 4, respectively), the inlet (406(1)/406(6)) adjacent to the line trap (402, see Fig. 4 illustrating how the inlet of each channel is adjacent to the line trap). Rice further teaches a method for protecting a line (“medical tubing” of [0037]), comprising: routing the line through the line trap (402) and through the vertical channels (404(1)/404(2), see [0036] indicating how the line is routed through both the line trap and vertical channels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of modified Weaver such that each of the vertically oriented shoulder straps of modified Weaver define the vertical channel having an inlet and an opening taught by Rice; the inlet positioned at the start of the vertical shoulder strap as illustrated in Examiner’s annotated Fig. 2 above and, therefore, adjacent to the body strap and positioned on the interior side of the body strap from directly from above the top side of the body strap. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Weaver such that the method further comprises routing the free end of the line through the channel defined in a shoulder strap of the garment since Rice teaches routing the line through the channels taught by Rice (see [0036] of Rice) and further teaches that routing lines through vertically oriented channels can be advantageous in certain instance, such as medical tubing which provides oxygen treatment to a patient (see [0035], lines 12-15). Finally, Rice teaches that retaining tubing is beneficial to prevent it from being removed by the patient (see [0001], lines 5-13 of Rice) and having vertical bands which provide access to the tube over the should makes the tubing more secure and having various bands allows for different treatments, i.e. oxygen therapy, to be accommodated (see [0035], lines 8-15 and see [0036] of Rice).
Regarding claim 17, modified Weaver teaches the method of claim 16. Modified Weaver further teaches wherein the free end of the line is routed into the channel through an inlet (see [0036] of Rice illustrating how the line is routed into the channel through the inlet and note how, therefore, the method of Weaver in view of Rice similarly teaches wherein the free end of the line is routed into the channel through the inlet) on the interior side of the body strap (see above in present office action ‘Regarding claim 16’ and further see Examiner’s annotated Fig. 2 illustrating how the inlet is directly above the body strap such that the inlet is on the top side of the body strap and is, therefore, similarly on the top side of the interior side of the body strap).
Regarding claim 18, modified Weaver teaches the method of claim 17. Modified Weaver further teaches wherein the free end of the line is routed to a position on top of the user (see Examiner’s annotated Fig. 2 above illustrating the position of ‘opening’ as taught through Fig. 4 of Rice and further see [0035], lines 12-15 of Rice indicating the benefits of routing certain lines, such as medical tubing which provides oxygen treatment, through openings positioned at the collar of a user).
Regarding claim 19, Weaver in view of Rice teaches the method of claim 16 and further teaches wherein the free end (14) of the line (12) is routed into the channel by extracting the free end from the pocket (40) through the opening (42) on the body strap (18, see Examiner’s annotated Fig. 2 above illustrating how the free end of the line is first extracted from the pocket through “first opened end 42” on the body strap and further see [0036] of Rice teaching that the free end of a line may be routed into the vertical channels by extracting the line through the opening, “access point 406(3)” and “access point 406(4)” of Fig. 4 of Rice, of each vertical channel).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US 6,206,854 B1) in view of Wu (US 2017/0006937 A1), Rice (US 2015/0113701 A1), and Suttman et al. (US 10,548,361 B1).
	Regarding claim 20, modified Weaver teaches the method of claim 16. Modified Weaver does not teach, however, the method further comprising accessing the free end of the line by opening a fastener on the channel.
Suttman et al. teaches a shoulder strap (“shoulder strap 110-1” of Fig. 1), wherein the shoulder strap (110-1) defines a channel (“first conduit 120-1” and “technology chamber 115-1” of Fig. 1) having an inlet (“portal 150-2” of Fig. 1), an opening (see Fig. 1 illustrating how “closure 130-1” is positioned on an opening and see Col. 7, lines 1-7 indicating how “closure 130-1” may be used to open the opening or close the opening), and a fastener (“closure 130-1” of Fig. 1, see Col. 7, lines 5-7 indicating how, “Closure 130 may comprise a zipper” which corresponds to an equivalent structure to the “zipper” disclosed in [0021], lines 4-10 of the instant application as being a suitable structure for a fastener) to open and close the channel (120-1/115-1, see Col. 7, lines 1-7 indicating how the fastener may be used to open and close the opening of the channel in order to similarly open and close the channel itself). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of modified Weaver such that the opening of the channel comprises the fastener taught by Suttman et al. to open and close the channel. Suttman et al. teaches that the fastener can be positioned on an external portion of the shoulder strap (see Col. 7, lines 7-9 of Suttman et al.) which corresponds to the position of the opening on the external portion of the shoulder strap taught by modified Weaver (see Fig. 4 of Rice and Examiner’s annotated Fig. 2 above illustrating the opening on the external portion of the shoulder strap). Additionally, Wu teaches that the use of zippers as a fastener were known for use in medical garments (see Fig. 1 of Wu) prior to the effective filling date of the claimed invention and Suttman et al. teaches the implementation of zippers on shoulder straps which may correspond to the shoulder straps comprising a channel for routing lines which are taught by modified Weaver. Furthermore, Rice teaches that the size of the opening may be changed (see [0020], lines 3-5 of Rice) and one of ordinary skill in the art would, therefore, recognize that the size of the opening of modified Weaver could be adjusted to accommodate the fastener taught by Suttman et al. in order to achieve the functionality of closing the opening as taught by Suttman et al. (see Col. 7, lines 1-7 of Suttman et al.). Finally, such a modification provides that the method of Weaver in view of Rice further comprises accessing the free end of the line by opening the fastener taught by Suttman et al. on the channel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sisk et al. (US 2010/0282807 A1) teaches a shoulder strap that defines a channel having an inlet, an opening, and a fastener, wherein the opening and the fastener extend the entire length of the channel.
Hottinger (US 2005/0033241 A1) teaches a body strap with a line trap.
Hidalgo (US 9,775,971 B2) teaches a body strap with a pocket for a medical device, a flap covering the opening of the pocket.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783